Citation Nr: 0005518	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-09 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel






INTRODUCTION

The veteran had active military service from October 1940 to 
September 1943.  

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a November 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  The Board in July 1998 remanded 
the case to the RO for further development.  The case has 
been returned to the Board for appellate consideration from 
the VARO in Reno, Nevada.

The appellant raised the issue of clear and unmistakable 
error (CUE) in a June 21, 1991 decision wherein the Board 
denied entitlement to an increased (compensable) rating for 
bilateral hearing loss and a rating in excess of 10 percent 
for tinnitus.  Under the provisions of Public Law No. 105-
111, the Board imposed a temporary stay on adjudication of 
such issues until implementing regulations were promulgated.  
In April 1999 the appellant and his representative were 
notified of the final CUE regulations and given the 
opportunity to provide a response before the Board proceeded 
with the adjudication of the CUE claim.  The new statutory 
and regulatory provisions permit a claimant to demand review 
by the Board to determine whether CUE exists in an appellate 
decision previously issued by the Board, with a right of 
judicial review of such determinations.

In November 1999, appellant's representative filed with the 
Board Appellant's Motion for Revision of the June 1991 Board 
decision of the basis of CUE.  The matter of whether the June 
1991 decision should be revised or reversed on the grounds of 
CUE is the subject of a separate appellate decision.  The 
appellant has been advised of the CUE motion docket number 
97-34 139A.  This matter is mentioned herein as it is 
intertwined with matters before the Board that formed the 
basis for the July 1998 remand.  A ruling on the CUE motion 
will not occur until additional development of intertwined 
matters discussed herein is completed. 


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (formerly known as the United States Court of Veterans 
Appeals, hereinafter referred to as the Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran continues to assert that his bilateral hearing 
loss is more disabling than reflected in the current 
evaluation and that his service-connected disabilities 
preclude gainful employment.

The Board in July 1998 pointed out several issues 
inextricably intertwined with those on appeal that required 
adjudication.  The issue of CUE in a July 1954 rating 
decision raised the potential for protection of a 50 percent 
rating for bilateral hearing loss and was therefore 
intertwined with the current claim for increase and the 
matter of CUE in the 1991 Board decision.  

Intertwined with the TDIU claim were the matters of 
entitlement to disability compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for 
cardiovascular disability and the issue of an increased 
rating for the veteran's psychiatric disability.  




The action by the Board in 1998 regarding these claims was in 
the nature of a pre-duty to assist requirement.  The TDIU 
claim, which is in the nature of an increased rating claim, 
was to be developed in accordance with the holdings in 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994) and Vettese v. 
Brown, 7 Vet. App. 31, 35 (1994).  

The record shows that the RO in July 1999 adjudicated the 
issue of CUE in the July 1954 rating decision.  The veteran 
was notified of the determination and his appeal rights by 
letter in August 1999.  The record thereafter shows the 
veteran communicated regularly with the RO and the Board, and 
that CUE in the 1954 RO decision was a recurring topic of his 
correspondence.  This was reinforced by comments in the 
representative's November 1999 motion in connection with the 
claim of CUE in the June 1991 Board decision.   

The Board observes that the veteran's correspondence since 
the July 1999 RO rating decision collectively or the 
representative's comments in the November 1999 written 
argument would reasonably meet the criteria for a notice of 
disagreement with the July 1998 RO decision on CUE.  The 
failure to issue a statement of the case in such 
circumstances is a procedural defect requiring a remand.  
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); Manlincon 
v. West, 12 Vet. App. 238 (1999).  However, before the issue 
is returned to the Board it must be perfected by filing a 
timely substantive appeal.  Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); 38 C.F.R. §§ 20.200, 20.201, 20.300 
(1999). 

Regarding the intertwined issue of entitlement to disability 
compensation pursuant to the provisions of 38 U.S.C.A. 
§ 1151, the record shows that the RO in July 1998 
correspondence asked the veteran to identify evidence and 
respond preferably within 60 days.  In April 1999 the RO 
again asked him to identify evidence.  This time, he was told 
that not submitting the evidence within a year from the date 
of the letter could affect the effective date for any 
compensation entitlement.  


Under 38 C.F.R. § 3.158 (1999), it is provided that where 
evidence is requested in connection with a claim but not 
furnished within one year after the date of request, the 
claim will be considered abandoned, and further action will 
not be taken unless a new claim is received.  The one-year 
period has not expired and the veteran has not affirmatively 
indicated that he intends to withdraw the claim.  

As noted previously, the Board in July 1998 considered the 
claim of CUE in the July 1954 RO decision intertwined with 
the current claim for increase for bilateral hearing loss.  
Pursuant to the July 1998 remand, the RO scheduled the 
veteran for audiology and psychiatric examinations.  He 
indicated through his correspondence and contact with the RO 
in August 1998 that he did not intend to report for the 
examinations.  The RO in October 1998 and April 1999 gave the 
veteran further opportunities to submit to examination.  He 
was advised that the claim would be decided on the evidence 
on file if he did not submit to the examinations.  

Thereafter, in August 1999, he was furnished a supplemental 
statement of the case on the issues of an increased rating 
for hearing loss and entitlement to a TDIU rating.  He was 
not advised of the requirement in 38 C.F.R. § 3.655 (1999) 
that claim for increase or a compensation claim, other than 
an original compensation claim, will be denied where the 
veteran does not report for examination without good cause.  
Stegall v. West, 11 Vet. App. 268 (1998). 

In view of the recent legal precedent in Stegall and other 
applicable legal precedent mentioned above, as applied to the 
facts of this appeal, the case is again remanded for the 
following action:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
bilateral hearing loss, anxiety reaction, 
and the claim for compensation for a 
cardiovascular disability pursuant to the 
provisions of 38 U.S.C.A. § 1151.  



After any obtaining any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
veteran's complete treatment from all 
sources identified whose records have not 
previously been secured.  Regardless of 
the response from the veteran, the RO 
should secure copies of all outstanding 
VA treatment records.  

2.  The RO should issue a statement of 
the case (SOC) covering the issue of CUE 
in the RO rating decision of July 14, 
1954.  The SOC must address the veteran's 
specific arguments of error in the 
application of law and regulations that 
warranted a different outcome.  He should 
be advised of the requirements necessary 
to perfect a timely appeal if he wishes 
appellate review.  

3.  Regarding the notice to the veteran of 
the examinations scheduled in connection with 
the appeal as a result of the July 1998 Board 
remand, the RO should provide the veteran 
with information sufficient to inform him of 
the consequences of a failure to report for 
any scheduled examination without good cause.  
38 C.F.R. § 3.655.  He should be asked to 
respond with a clear statement as to whether 
he will report for such examination or, if 
not, an explanation for not reporting.  

4.  Regarding the notice to the veteran of 
other evidence requested, including that 
requested in connection with the claim for 
disability compensation under the provisions 
of 38 U.S.C.A. § 1151, the RO should provide 
information sufficient to inform him of the 
consequences of failing to assist in 
providing any evidence deemed necessary.  
38 C.F.R. § 3.158.


5.  Thereafter, should the veteran 
indicate his willingness to submit to 
examinations, the RO should schedule him 
for VA audiology/otolaryngology and 
psychiatric examinations as requested in 
the July 1998 Board remand.  

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
to ensure that they are responsive to and 
in complete compliance with the Board's 
previous directives and if they are not, 
the RO should implement corrective 
procedures.  The RO should insure that 
consideration is given to the evaluation 
criteria for psychiatric disorders which 
became effective on November 7, 1996 and 
the evaluation criteria for hearing loss 
which became effective on June 10, 1999.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should complete, 
as warranted, any adjudication 
determination regarding the issues under 
consideration.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case where indicated.  A reasonable period 
of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

